                                 United States District Court
                                           for the
                                 Southern District of Florida

Roberto Vasconcelo, Plaintiff,                  )
                                                )
v.                                              )
                                                ) Civil Action No. 17-21765-Civ-Scola
Miami Auto Max, Inc., d/b/a                     )
“Car Depot of Miami” and “Car                   )
Depot of Miramar,” and;                         )
Kennya Quesada, Defendants.                     )
           Order Denying Motion for Relief from Judgment and Order
       Plaintiff Roberto Vasconcelo has asked the Court to relieve him of the
final judgment entered in this case and to reconsider its order denying his
motion for a new trial. (ECF No. 124.) Defendants Miami Auto Max, Inc., doing
business as “Car Depot of Miami” and “Car Depot of Miramar,” and Kennya
Quesada (collectively, “Car Depot”) oppose Vasconcelo’s motion, arguing it is
untimely and fails on its merits as well. (Defs.’ Resp., ECF No. 125.) After
careful consideration, the Court denies Vasconcelo’s motion (ECF No. 124).

     1. Background
       Vasconcelo initiated this case in May 2017, asserting a single claim for
unpaid minimum wages under the Fair Labor Standards Act. Vasconcelo, a
used-car salesman at the Car Depot, complained Car Depot forced him to “work
‘off-the-clock’ hours in order to ‘repay’ his employer for amounts supposedly
paid for hours he worked.” (Pl.’s Mot. at 1.) After a two-day trial, a jury returned
a verdict in his favor, finding Car Depot failed to pay Vasconcelo at least
minimum wage for all the hours he worked. (Id.) Although the jury found in his
favor, it awarded him only $97.20. (Id.) Subsequently, Vasconcelo moved for a
new trial. (Id.) The Court denied the motion (ECF No. 103) and later entered a
final judgment (ECF No. 112). Vasconcelo’s appeal of both the final judgment as
well as the Court’s order denying a new trial are pending before the Eleventh
Circuit.1
       During the trial in this case, Vasconcelo asked Quesada, Car Depot’s
owner, about an unsigned document labeled “Sales Associate Pay Plan.” (Pl.’s
Mot. at 2.) Under “Training,” this plan indicated that new employees would be
“required to complete [their] first week . . . of training . . . without
compensation.” (Ex. 1, ECF No. 124-1.) When asked about the unexecuted

1
 “[D]istrict courts retain jurisdiction after the filing of a notice of appeal to entertain and deny a
Rule 60(b) motion.” Mahone v. Ray, 326 F.3d 1176, 1180 (11th Cir. 2003).
document or the unpaid training generally, Quesada testified she was not
aware of a Car Depot “policy of not paying new employees for their training.”
(Pl.’s Mot. at 5.) Quesada also testified that Car Depot’s sales manager, Jorge
Sotomayor, would know more than she would about whether such a plan had
ever been implemented. (Defs.’ Resp. at 5.) Ultimately the Court did not allow
the unsigned plan into evidence. (Trial Tr., Day 2, 32:9–16; ECF No. 120
(sustaining defense counsel’s objection after he (1) argued the document was
not signed and had no predicate and (2) pointed out that there was “no
testimony that support[ed] that [the unsigned pay plan] had anything to do with
the employment relationship for the claims pending in this case”).) Vacsoncelo
never deposed Sotomayor and never sought any third-party discovery from him
about unpaid training. (Id.) Vasconcelo asked another employee, Christine
Dawkins, Car Depot’s office manager, whether salespeople ever received
training without being paid. She testified, in response, “Well, no one was ever
asked to work without punching a clock and no one ever worked without
getting paid.” (Trial Tr., Day 1, 60:6–13, ECF No. 119.) On the other hand,
Dawkins also testified that she didn’t “have any idea” whether such a plan was
in effect during Vasconcelo’s employment. (Id. at 61:18–20.)
       In contrast, recently, during discovery in a related case, between the
same parties in state court, Car Depot produced a copy of a “Sales Associate
Pay Plan.” This document is signed, by another salesperson, Alexander Bozzetti,
and dated February 21, 2017—which falls within the timeframe during which
Vasconcelo was employed. (Ex. 2, ECF No. 124-2, 1.) The document states the
employee, Bozzetti, “will be required to complete [the] first week . . . of training .
. . without compensation.” (Id.)

   2. Vasconcelo’s Rule 60(b) is not timely.
       Vasconcelo asks the Court (1) to reconsider its order denying his motion
for a new trial (ECF No. 103) and (2) for relief from the Court’s final judgment
(ECF No. 112). But the order denying Vasconcelo’s motion for a new trial was
entered on July 2, 2018—well over a year before Vasconcelo filed the instant
motion. As Car Depot points out, this renders Vasconcelo’s current motion to
reconsider untimely. Under Federal Rule of Civil Procedure 60(c)(1), “[a] motion
under Rule 60(b) must be made within a reasonable time--and for reasons (1),
(2), and (3) no more than a year after the entry of the . . . order.” Fed. R. Civ. P.
60(c)(1). Here, Vasconcelo seeks relief under Rule 60(b) based on what he
describes as “subsequently discovered evidence” and Car Depot’s “false
testimony at trial.” (Pl.’s Mot. at 4.) He thus seeks relief for reasons (2)—“newly
discovered evidence”—and (3)— “fraud . . . , misrepresentation, or misconduct
by an opposing party.” “The Rule is clear. In order for a Rule 60(b)(1) or 60(b)(2)
or 60(b)(3) motion to be timely, it must be filed not more than one year after the
entry of the judgment or order or date of the proceeding.” Johnson v. Buss, 05-
CIV-23293, 2011 WL 2652157, at *2 (S.D. Fla. July 6, 2011) (Moreno, J.).
Vasconcelo’s motion, then, with respect to the order denying his request for a
new trial, is untimely.
       The Court’s final judgment, on the other hand, was entered exactly one
year before the instant motion was filed. Nonetheless, “a motion is not timely
pursuant to Rule 60 merely because it was filed less than one year after the
entry of judgment.” Leon v. M.I. Quality Lawn Maint., Inc., 10-20506-CIV, 2018
WL 6250529, at *4 (S.D. Fla. Nov. 29, 2018) (Simonton, C. Mag. J.). Rather, the
Court must also determine whether Vasconcelo’s motion was “made within a
reasonable time.” Fed. R. Civ. P. 60(c)(1). “A determination of what constitutes a
reasonable time depends on the circumstances in an individual case, and in
making the determination, courts should consider whether the parties have
been prejudiced by the delay and whether a good reason has been presented for
failing to take action sooner.” Rease v. AT&T Corp., 358 F. App’x 73, 75 (11th
Cir. 2009) (citing BUC Int'l Corp. v. Int’l Yacht Council Ltd., 517 F.3d 1271,
1275-76 (11th Cir. 2008)) (internal quotations omitted).
       In attempting to show that he acted “within a reasonable time,”
Vasconcelo points to his filing of his Rule 60(b) motion “within weeks of
obtaining the unlawful Pay Plan.” (Pl.’s Reply at 5.) As Vasconcelo explains, Car
Depot produced the document in September 2019, in response to Vasconcelo’s
discovery requests in a related state-court litigation. Missing from Vasconcelo’s
presentation, however, is any justification for Vasconcelo’s not having sought
such purportedly critical evidence sooner. Contrary to Vasconcelo’s position,
Car Depot does not bear the burden, as an initial matter, of showing that the
motion was not made within a reasonable time; rather, Vasconcelo himself
must affirmatively show that it was. See Del Fuoco v. Wells, Case No. 8:03–CV–
161–T–23TGW, 2007 WL 42960, at *6 (M.D. Fla. Jan.4, 2007) (“The plaintiff has
failed to provide any reason at all, much less a good reason, why the
information contained in the documents was not presented sooner than it
was.”) Because the Court can discern nothing in the record that would have
prevented Vasconcelo from seeking this evidence during discovery in this case,
the Court finds his motion untimely. See Johnson Waste Materials v. Marshall,
611 F.2d 593, 598 (5th Cir. 1980)2 (distinguishing between evidence that is
truly “newly discovered” rather than evidence that is “merely ‘newly produced’”).



2 The Eleventh Circuit has adopted, as binding precedent, all decisions of the former Fifth

Circuit handed down prior to close of business on September 30, 1981. Bonner v. City of
Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc).
   3. Even if Vasconcelo’s motion seeking relief from the Court’s
      judgment were timely, it would nonetheless fail on its merits.
   A. Rule 60(b)(2)
       Under Rule 60(b)(2), a party is entitled to a new trial if he shows (1)
evidence has been newly discovered since the trial; (2) the failure to discover the
evidence was not caused by a lack of due diligence; (3) the evidence is not
merely cumulative or impeaching; (4) the evidence is material; and (5) the
evidence is such that a new trial would probably produce a new result. Toole v.
Baxter Healthcare Corp., 235 F.3d 1307, 1316 (11th Cir. 2000). To begin with,
once again, Vasconcelo does not contend, never mind establish, he was diligent
in seeking the signed pay plan that he says was just recently discovered.
During discovery, Quesada testified at her deposition that she did not think the
unpaid training pay plan ever “went into place.” (Quesada Dep. 55:5–9, ECF No.
123-1.) She also said that Sotomayor, the general manager of the dealerships,
would know the most about whether the pay plan was ever implemented. (Id. at
55:14–18.) While Quesada testified during trial that she was not aware of any
implementation of a dealership policy of not paying employees for their training
and that such a plan “never took place” and “was tossed right away,”
Vasconcelo never explains why such testimony would have prevented him from
discovering the particular signed pay plan he now relies on. (Trial Tr. 19:16–23.)
Vasconcelo does not explain why he did not seek this record, pertaining to
another employee, prior to trial and therefore fails to show due diligence.
Kissinger-Campbell v. C. Randall Harrell, M.D., P.A., 418 Fed. App’x 797, 805
(11th Cir. 2011) (“To demonstrate due diligence, the moving party must show
why he did not have the evidence at the time of the trial.”) (citing 11 Wright,
Miller & Kane, Federal Practice and Procedure, Civil § 2859 (2010)).
       Furthermore, the Court does not find this evidence material or that its
introduction at trial “would probably produce a new result.” Toole, 235 F.3d at
1316. Vasconcelo does not contend this plan was ever applicable to him—
indeed it was signed by a different employee, three months after he himself
started working at Car Depot. (Defs.’ Resp. at 3.) And there is no dispute that
Vasconcelo was compensated for his first week of employment. (Id. at 4.)
Instead, Vasconcelo’s argument is that if he had had this other employee’s
signed pay plan at trial, he would have been able to prove that Car Depot
requires its sales personnel to work off the clock. (Pl.’s Mot. at 8.) Vasconcelo
also maintains this pay plan “would have corroborated [his] testimony that he
was charged . . . $19 for apparel that he was required to wear at work.” (Id.)
Nothing in Vasconcelo’s presentation enables the Court to divine the crucial
connection between, on the one hand, Vasconcelo’s claim that Car Depot
required him to work off the clock “in order to ‘repay’ his employer for amounts
supposedly paid for hours he worked” and, on the other, a document signed by
another employee requiring that other employee to complete a five-day training
without compensation. The jury already found in Vasconcelo’s favor—that Car
Depot failed to pay him a minimum hourly wage for all the hours he worked.
Vasconcelo fails to explain or demonstrate how this other employee’s signed pay
plan would have resulted in a different trial result.

   B. Rule 60(b)(3)
       In accordance with “Rule 60(b)(3), a court may relieve a party from a final
judgment upon a showing of fraud, misrepresentation, or misconduct by an
opposing party.” Guthrie v. Wells Fargo Home Mortgage NA, 706 Fed. App’x 975,
977 (11th Cir. 2017) (citing Fed. R. Civ. P. 60(b)(3)). “To obtain relief
under Rule 60(b)(3), the moving party must prove by clear and convincing
evidence the adverse party obtained the verdict through fraud,
misrepresentations, or other misconduct.” Id. Ultimately, “[t]he moving party
must also demonstrate the alleged conduct prevented h[im] from fully
presenting her case.” Id. The testimony Vasconcelo presents does not amount to
clear and convincing evidence that Car Depot obtained the verdict in this case
through fraud, misrepresentations, or other misconduct. Indeed, it is not even
clear    that   the   testimony     he    presents   necessarily   amounts      to
misrepresentations, as he claims it does, at all. Certainly, Quesada’s testimony
could have just as easily been a reflection of her mistaken understanding of not
only counsel’s questions but also of the underlying facts. This is borne out by
Quesada’s deposition testimony where she stated she didn’t “think” the unpaid-
training pay plan ever went into place and that Car Depot’s sales manager,
Jorge Sotomayor, would know more about the pay plan than she did. (Defs.’
Resp. at 5.) Vasconcelo characterizes Car Depot as having “testif[ied]
untruthfully that such a Pay Plan had never been implemented.” (Pl.’s Mot. at
7.) The testimony Vasconcelo presents is far from so absolute and unequivocal.

   4. Conclusion
      Vasconcelo’s motion is untimely and fails on its merits. Based on the
foregoing analysis, the Court denies his motion for relief from the Court’s final
judgment and for reconsideration of the order denying Vasconcelo’s motion for
a new trial (ECF No. 124). Accordingly, the Court also denies Vasconcelo’s
request for a hearing as well as his request for additional discovery related to
the sales records he identifies in his motion (Pl.’s Mot. at 9).
      Done and ordered, at Miami, Florida, on March 24, 2020.


                                             ________________________________
                                             Robert N. Scola, Jr.
                                             United States District Judge
